Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Fourth quarter report 2008 Managements discussion and analysis for the fourth quarter and year ended March 31, 2008 May 14, 2008 MANAGEMENTS DISCUSSION AND ANALYSIS FOR THE FOURTH QUARTER AND YEAR ENDED MARCH 31, 2008 1 . HIGHLIGHTS 3 2 . INTRODUCTION 7 3 . ABOUT CAE 8 3.1 WHO WE ARE 8 3.2 OUR VISION 9 3.3 OUR STRATEGY AND KEY PERFORMANCE DRIVERS 9 3.4 CAPABILITY TO EXECUTE STRATEGY AND DELIVER RESULTS 13 3.5 OUR OPERATIONS 13 3.6 FOREIGN EXCHANGE 17 3.7 NON-GAAP AND OTHER FINANCIAL MEASURES 19 4 . CONSOLIDATED RESULTS 22 4.1 RESULTS OF OUR OPERATIONS  FOURTH QUARTER OF FISCAL 2008 22 4.2 RESULTS OF OUR OPERATIONS  FISCAL 2008 24 4.3 RESULTS OF OUR OPERATIONS  FISCAL 2 27 4.4 EARNINGS EXCLUDING NON-RECURRING ITEMS 28 4.5 GOVERNMENT COST-SHARING 32 4.6 CONSOLIDATED ORDERS AND BACKLOG 33 5 . RESULTS BY SEGMENT 34 5.1 CIVIL SEGMENTS 35 5.2 MILITARY SEGMENTS 40 6 . CONSOLIDATED CASH MOVEMENTS AND LIQUIDITY 44 6.1 CONSOLIDATED CASH MOVEMENTS 45 6.2 SOURCES OF LIQUIDITY 46 6.3 CONTRACTUAL OBLIGATIONS 47 7 . CONSOLIDATED FINANCIAL POSITION 48 7.1 CONSOLIDATED CAPITAL EMPLOYED 48 7.2 VARIABLE INTEREST ENTITIES 51 7.3 OFF BALANCE SHEET ARRANGEMENTS 52 7.4 FINANCIAL INSTRUMENTS 53 8 . ACQUISITIONS, BUSINESS COMBINATIONS AND DIVESTITURES 55 8.1 ACQUISITIONS 55 8.2 DISCONTINUED OPERATIONS 55 9 . BUSINESS RISK AND UNCERTAINTY 57 10 . CHANGES IN ACCOUNTING STANDARDS 61 10.1 SIGNIFICANT CHANGES IN ACCOUNTING STANDARDS  FISCAL 2 61 10.2 FUTURE CHANGES IN ACCOUNTING STANDARDS 63 10.3 CRITICAL ACCOUNTING ESTIMATES 64 11 . SUBSEQUENT EVENT 68 12 . CONTROLS AND PROCEDURES 69 12.1 EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES 69 12.2 INTERNAL CONTROL OVER FINANCIAL REPORTING 69 13 . OVERSIGHT ROLE OF AUDIT COMMITTEE AND BOARD OF DIRECTORS 69 14 . ADDITIONAL INFORMATION 70 15 . SELECTED FINANCIAL INFORMATION 70 2 MANAGEMENTS DISCUSSION AND ANALYSIS FOR THE FOURTH QUARTER AND YEAR ENDED MARCH 31, 2008 1. HIGHLIGHTS FINANCIAL FOURTH QUARTER OF FISCAL 2008 Higher revenue over last quarter and year over year · Consolidated revenue was $366.6 million this quarter, $21.8 million higher than last quarter and $29.3 million higher than the same quarter last year. Higher earnings and earnings per share from continuing operations over last quarter and year over year · Earnings from continuing operations were $47.0 million (or $0.19 per share) this quarter, compared to $40.1 million (or $0.16 per share) last quarter, and $35.1 million (or $0.14 per share) in the fourth quarter of last year. Positive free cash flow 1 at $89.4 million · Net cash provided by continuing operations was $130.9 million this quarter, including a positive impact from non-cash working capital accounts as it is normally the case for the fourth quarter of the year. Net cash provided by continuing operations was $61.0 million last quarter and $92.2 million in the fourth quarter of last year; · Capital expenditures were $48.3 million this quarter, compared to $21.1 million last quarter and $33.8 million in the fourth quarter of last year; · Non-recourse financing 2 of $16.0 million was raised this quarter. FISCAL 2008 Higher revenue year over year · Consolidated revenue was $1,423.6 million this year, $172.9 million or 14% higher than last year. Higher earnings, net earnings and earnings per share · Earnings from continuing operations were $164.8 million (or $0.65 per share) this year, compared to $129.1 million (or $0.51 per share) last year; · Net earnings higher than last year by $25.3 million or 20%, despite a loss from discontinued operations of $12.1 million. Positive free cash flow at $173.4 million · Net cash provided by continuing operations was $260.9 million this year, compared to $239.3 million last year; · Capital expenditures were $189.5 million this year, compared to $158.1 million last year; · Non-recourse financing of $137.7 million this year, compared to $34.0 million last year. 1 Non-GAAP measure (see Section 3.7) . 2 Non-GAAP measure (see Section 3.7) . 3 MANAGEMENTS DISCUSSION AND ANALYSIS FOR THE FOURTH QUARTER AND YEAR ENDED MARCH 31, 2008 Capital employed 3 is higher in support of our growth initiatives · Capital employed increased by 11% or $109.7 million this year, ending at $1,072.6 million; · Property, plant and equipment and other assets increased by $96.3 million; · Non-cash working capital decreased by $20.0 million in fiscal 2008, ending at negative $138.1 million; · Net debt 4 decreased by $8.9 million this year, ending at $124.1 million. ORDERS · Total order intake was $1,665.5 million, up 14% over last year; · Total backlog 5 was $2,899.9 million as at March 31, 2008, 5% higher than last year. Civil segments Training & Services/Civil awarded over $450 million in contracts · Signed a 20-year agreement to become an authorized training provider for the Bombardier Global Express aircraft, Global 5000 aircraft, Global Express XRS aircraft and Bombardier Challenger 300 aircraft; · Signed a five-year contract with Flight Options to become the exclusive provider for all Flight Options maintenance technician training until 2012; · Signed a series of contracts with Air Canada granting us responsibility over the airlines Toronto and Vancouver centres for training centre operation services; · Signed a contract with first-time customer Mooney Airplane Company, to develop a series of web-based maintenance training modules; · Signed a five-year agreement with Hawker Pacific to provide maintenance training for Hawker Pacific and its clients within the Southeast Asia region; · Signed a three-year contract with Global Vectra Helicorp for helicopter training as well as a training contract with United Arab Emirates Empire Aviation Group and Prestige Jet for business jet training at the Emirates-CAE Flight Training Centre (ECFT); · Signed a contract valued at more than $50 million over the next 10 years with AirAsia which gives CAE the responsibility of managing the pilot training for all of AirAsias current and future pilots; · Signed a five-year contract with Dassault Falcon Jet as a preferred provider for maintenance training for Dassault employees; · Signed a five-year contract with first-time customer Sentient, to exclusively cover the expansion which resulted from Sentients acquisition of TAG USA; · Signed a five-year contract with XOJET, to support the renewal of their exclusive contract with Citation X training. 3 Non-GAAP measure (see Section 3.7) . 4 Non-GAAP measure (see Section 3.7) . 5 Non-GAAP measure (see Section 3.7) . 4 MANAGEMENTS DISCUSSION AND ANALYSIS FOR THE FOURTH QUARTER AND YEAR ENDED MARCH 31, 2008 Simulation Products/Civil won over $460 million of orders including 37 full-flight simulators (FFSs) A320 FFSs · One to Ansett Flight Simulator Centre; · One to Air France; · One to Etihad Airways; · Two to US Airways; · One to Lufthansa Flight Training. B737 FFSs · One to Lion Air; · One to Virgin Blue; · One to Air Algérie; · One to Alteon Training; · One Beries to Qantas; · Two B737-800 FFSs to Xiamen Airlines. B747 (400 and  8 models) FFSs · One to Nippon Cargo Airlines; · One to Cargolux International Airlines; · One to Alteon Training; · One to Lufthansa Flight Training. B777 FFSs · One to Emirates; · One to Virgin Blue; · One to Delta Airlines. B787 FFSs · Two to Japan Airlines; · One to Continental Airlines. A330/340 FFSs · One A330/340 FFS to the Federal Aviation Administration (FAA); · One A330 FFS to US Airways; · One A330 FFS to an undisclosed international airline customer. Other · One Embraer 190 FFS to Flight Training Finance; · Two B757 FFSs to an undisclosed customer; · One Embraer 145 FFS to Hainan Airlines; · One undisclosed FFS platform to Alteon Training; · Two Phenom 100 FFSs CAE 5000 Series to the Embraer CAE Training Services joint venture; · One EMB-190 FFS to Hainan Airlines; · One Bombardier Global Express FFS to ECFT; · One Dash 8 Qseries to Lufthansa Flight Training; · One Hawker Beechcraft FFS CAE 5000 series to ECFT. 5 MANAGEMENTS DISCUSSION AND ANALYSIS FOR THE FOURTH QUARTER AND YEAR ENDED MARCH 31, 2008 Military segments Simulation Products/Military won orders for $530 million for new training systems and upgrades · Two MRH90 full flight and mission simulators (FFMSs) and training facilities for the Australian Defence Forces; · One C-130H and one KDC-10 full mission simulators (FMSs) for the Royal Netherlands Air Force; · One S-70B Seahawk and one AS332 Super Puma helicopter simulators for the Republic of Singapore Air Force; · One prototype M-346 flight training device (FTD) to provide the Initial Training Capability for Alenia Aermacchis new M-346 advanced lead-in fighter trainer aircraft; · One NH90 full mission simulator (FMS) for the French Air Force. The contract was awarded to Helicopter Training Media International, a joint venture in which CAE holds 50% ownership; · One handling qualities simulator to Korean Aerospace Industries (KAI); · Increased scope for the integration of the Eurofighter full mission simulator and cockpit trainer; · One MH-60R tactical operational flight trainer (TOFT) for the U.S. Navy; · One MH-60S operational flight trainer (OFT) for the U.S. Navy; · One MH-60S OFT and one MH-60S weapons tactics trainer (WTT) for the U.S. Navy; · One prototype P-8A OFT for Boeings new P-8A Poseidon maritime patrol and anti-submarine warfare aircraft; · Concurrency upgrades on the C-130J and KC-130J simulators operated by the U.S. Air Force, U.S. Marine Corps and U.K. Royal Air Force; · Modification of two CH-53 simulators for the German Army Aviation School in Bueckeburg; · Software upgrade for the C-130J device suite provided to the British Royal Air Force; · Software upgrade for the U.S. Air Force C-130J device suite; · Upgrades for the U.S. Navys MH-60S and P-3C OFTs. Training & Services/Military awarded contracts for more than $210 million · Continuation of avionics software upgrades, integrated logistics support and data management services for the Canadian Forces CF-18 aircraft; · Contractor logistics and maintenance support for the LASAR and MH47 devices provided to the U.S. Special Forces Operations; · Maintenance and support services for the Royal Netherlands Air Forces C-130H and KDC-10 full  mission simulators; · Maintenance and support services for the NATO Airborne Early Warning and Control Forces E3A AWACS simulator, located in Europe; · Simulator maintenance and support services to the 160 th Special Operation Aviation Regiment Airborne for the U.S. Army; · Contractor logistics, engineering maintenance, pilot instruction, courseware development and training system support for the C-130J for the U.S. Air Force. ACQUISITIONS AND JOINT VENTURES · Integration into our results of Engenuity Technologies Inc. (Engenuity) acquired as of April 13, 2007. Engenuity develops commercial-off-the-shelf (COTS) simulation and visualization software for the aerospace and defence markets; 6 MANAGEMENTS DISCUSSION AND ANALYSIS FOR THE FOURTH QUARTER AND YEAR ENDED MARCH 31, 2008 · Integration into our results of MultiGen-Paradigm Inc. (Multigen) acquired as of May 10, 2007. MultiGen is a supplier of real-time COTS software for creating and visualizing solutions and creates industry standard visual simulation file formats; · Integration into our results of 76% of the outstanding shares of Macmet Technologies Limited (Macmet) acquired as of July 11, 2007. Macmet is a company based in Bangalore, India which assembles, repairs and upgrades flight simulators, tank and gunnery trainers, as well as develops software required for simulations; · Integration into our results of Flightscape Inc. (Flightscape) acquired as of August 29, 2007. Flightscape provides expertise in flight data analysis and flight sciences and develops software solutions that enable the effective study and understanding of recorded flight data to improve safety, maintenance and flight operations. 2. INTRODUCTION In this report, we, us, our, CAE and company refer to CAE Inc. and its subsidiaries. Unless we have indicated otherwise: · This year and 2008 mean the fiscal year ending March 31, 2008; · Last year, prior year and a year ago mean the fiscal year ended March 31, 2007; · Dollar amounts are in Canadian dollars. This report was prepared as of May 14, 2008, and includes our managements discussion and analysis (MD&A), consolidated financial statements and notes for the year and the three-month period ended March 31, 2008. We have written it to help you understand our business, performance and financial condition for fiscal 2008. Except as otherwise indicated, all financial information has been reported according to Canadian generally accepted accounting principles (GAAP). For additional information, please refer to our annual consolidated financial statements for this fiscal year, which you will find in this annual report for the year ended March 31, 2008. The MD&A provides you with a view of CAE as seen through the eyes of management and helps you understand the company from a variety of perspectives: · Our vision, our strategy and key performance drivers; · Our operations; · Foreign exchange; · Financial measures; · Acquisitions, business combinations and divestitures; · Business risk and uncertainty; · Controls and procedures; · The oversight role of the Audit Committee and Board of Directors. You will find our most recent annual report and annual information form (AIF) on our website at www.cae.com, on SEDAR at www.sedar.com or on EDGAR at www.sec.gov. 7 MANAGEMENTS DISCUSSION AND ANALYSIS FOR THE FOURTH QUARTER AND YEAR ENDED MARCH 31, 2008 ABOUT MATERIAL INFORMATION This report includes the information we believe is material to investors after considering all circumstances, including potential market sensitivity. We consider something to be material if: · It results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares, or; · It is quite likely that a reasonable investor would consider the information to be important in making an investment decision. ABOUT FORWARD-LOOKING STATEMENTS This report includes forward-looking statements about our markets, future financial performance, business strategy, plans, goals and objectives. Forward-looking statements normally contain words like believe, expect, anticipate, intend, continue, estimate, may, will, should and similar expressions. We have based these statements on estimates and assumptions that we believed were reasonable when the statements were prepared. Our actual results could be substantially different because of the risks and uncertainties associated with our business, or because of events that are announced or completed after the date of this report, including mergers, acquisitions, other business combinations and divestitures. You will find more information about the risks and uncertainties associated with our business in Business risk and uncertainty in this MD&A. We do not update or revise forward-looking information even if new information becomes available unless legislation requires us to do so. You should not place undue reliance on forward-looking statements. 3. ABOUT CAE WHO WE ARE CAE is a world leader in providing simulation and modelling technologies and integrated training services to the civil aviation industry and defence forces around the globe. We design, manufacture and supply simulation equipment and provide training and services. This includes integrated modelling, simulation and training solutions for commercial airlines, business aircraft operators, aircraft manufacturers and military organizations, and a global network of training centres for pilots, and in some instances, cabin crew and maintenance workers. Our full-flight simulators (FFSs) replicate aircraft performance in a full array of situations and environmental conditions. Sophisticated visual systems simulate hundreds of airports around the world, as well as a wide range of landing areas and flying environments. These work with motion and sound to create a realistic training environment for pilots and crews at all levels. Founded in 1947 and headquartered in Montreal, Canada, CAE has built an excellent reputation and long-standing customer relationships based on more than 60 years of experience, strong technical capabilities, a highly trained workforce and global reach. CAE employs approximately 6,000 people at more than 75 sites and training locations in 20 countries. Approximately 93% of CAEs annual revenues come from worldwide exports and international activities. 8 MANAGEMENTS DISCUSSION AND ANALYSIS FOR THE FOURTH QUARTER AND YEAR ENDED MARCH 31, 2008 CAEs common shares are listed on the following exchanges: · Toronto Stock Exchange, under the symbol CAE; · New York Stock Exchange, under the symbol CGT . 3.2 OUR VISION Our vision is to be a world leader in modelling, simulation and technical training to enhance safety and to lower risk and costs in complex environments. We are ranked number one or two in the world in most of our core businesses, but competition is intense and maintaining our technological leadership and cost effectiveness is key to continued success. We have been successful at changing the way we do business, strengthening our financial position and building a solid foundation for creating shareholder value in the future. Our focus continues to be to position CAE for growth and to move ahead in achieving our vision. 3.3 OUR STRATEGY AND KEY PERFORMANCE DRIVERS Our strategy We have transformed ourselves over the past few years, evolving from a supplier of equipment, primarily in North America, to a global provider of integrated training solutions. We have diversified our interests between civil and military markets, and among the various regions of the world. In fiscal 2008, approximately 60% of our revenues were generated outside North America and those originating in high growth areas like Asia, the Middle East and South America have grown by approximately 25% over last year. By continuing to grow the proportion of our civil and military training and services activity, we believe CAE will benefit from results that are increasingly more stable and predictable. We are continuing to execute our growth strategy by prudently and purposefully investing to meet the long-term needs of our aerospace and defence customers. To achieve this, our 2008 priorities included: · Diversifying our revenues across businesses and regions for more stability; · Sustaining our healthy financial position; · Continuing to engage our employees; · Improving customer intimacy and satisfaction; · Launching new technologies; · Strengthening our relationships with original equipment manufacturers; · Implementing our emerging market strategy and executing our pilot provisioning initiative. Diversifying our revenues across businesses and regions for more stability Revenue from our two military segments combined for 43% of consolidated revenue and the civil segments represented the balance of 57%. Combined training and services revenue from both civil and military segments totalled 43%, while products represented 57%. Approximately 60% of our revenues were generated outside North America and those originating in high-growth areas like Asia, the Middle East and South America have grown by approximately 25% over last year. By continuing to grow the proportion of our civil and military training and services activity in a diversified market, we believe CAE should benefit from results that are increasingly more stable and predictable. 9 MANAGEMENTS DISCUSSION AND ANALYSIS FOR THE FOURTH QUARTER AND YEAR ENDED MARCH 31, 2008 Sustaining our healthy financial position Our net debt at the end of the year was $124.1 million, representing a net debt to total financing ratio of 25% (after adjustment for operating leases). Continuing to engage our employees In March 2007, we conducted an employee survey to measure the level of employee engagement, as well as the key concepts identified as critical to CAE. Results released in the first quarter of fiscal 2008 showed that overall, employee engagement levels significantly improved since our last survey in 2004. In fact, our employee engagement levels increased from 42% in 2004 to 72% in 2007. CAE is committed to continually improving our performance and developing internal strategies to support our success. Our commitment and efforts were recognized in October 2007, when we were chosen as one of Canadas Top 100 Employers, one of Montreals Top 15 Employers, as well as being chosen by the Financial Post as one of Canadas 10 Best Companies to Work For and as one of the countrys Best Employers for New Canadians by Mediacorp Canada. CAEs most valuable asset is its employees, and these awards recognize their efforts to make CAE a company of the highest calibre. Improving customer intimacy and satisfaction CAEs customer advisory boards and technical advisory boards involve airlines and operators worldwide. By listening carefully to customers, we are able to gain a deep understanding of their needs and respond with innovative product and service offerings that help improve the safety and efficiency of their operations. Launching new technologies During fiscal 2008, the first CAE 5000 Series FFS, an A320 FFS located at CAEs Burgess Hill training centre in the United Kingdom, achieved Level D certification, the highest qualification for flight simulators by the U.K.s Civil Aviation Authority (CAA). In addition, we expanded the technology and applied it to other platforms. Strengthening our relationships with original equipment manufacturers We provide training solutions for most major aircraft platforms manufactured by the worlds leading original equipment manufacturers (OEMs). In addition to our long-standing relationships with Boeing and Airbus, we have furthered our involvement with Embraer with the formation of a joint venture for training on the new Phenom 100 and 300 light jets. As well, we have achieved an industry first with the receipt of Level D certification for two CAE-built Dassault Falcon 7X FFSs, which form part of an entitlement training agreement with Dassault. We entered into a 20-year agreement with Bombardier under which CAE became Bombardiers authorized training provider for the Global Express and Challenger 300 aircrafts. We also established a close relationship with Korean Aerospace Industries (KAI). We are designing and manufacturing a generic handling qualities simulator to be used as an integral part of the KAI-led Korean Helicopter Program development. In addition, we are assisting KAI with the development of P-3C training systems for the Korean Navy. Finally, we were awarded one prototype M-346 flight training device to provide the initial training capability for Alenia Aermacchis new M-346 advanced lead-in fighter trainer aircraft. Implementing our emerging market strategy and executing our pilot provisioning initiative We signed a contract to become the managing partner of the Indian governments flight training academy: Indira Gandhi Rashtriya Uran Akademi (IGRUA). We also formalized and signed a joint venture agreement with the Airport Authority of India (AAI) to develop the Rajiv Gandhi National Flying Training Institute (RGNFTI). Both IGRUA and RGNFTI are expected to become members of the CAE Global Academy, subject to agreement on the terms and conditions of membership. This will increase the CAE Global Academy capacity by 400 students. 10 MANAGEMENTS DISCUSSION AND ANALYSIS FOR THE FOURTH QUARTER AND YEAR ENDED MARCH 31, 2008 Key performance drivers We have defined 10 key attributes that give us a competitive advantage and drive our performance. Technological leadership We pride ourselves on our technological leadership. Pilots around the world view our simulation as the closest thing to the true experience of flight. CAE has consistently led the evolution of flight training and simulation systems technology with a number of industry firsts. We have simulated the entire range of large civil aircraft, a large number of the leading regional and business aircraft and a number of civil helicopters. We are an industry leader in providing simulation and training solutions for fixed-wing transport aircraft, maritime patrol aircraft and helicopter platforms for the military. We also have extensive knowledge, experience and credibility in designing and developing simulators for prototype aircraft of major aircraft manufacturers. Product design and reliability We design our simulators so customers can easily upgrade them, giving them more flexibility and opportunity as products change or new air-worthiness regulations are introduced. Our simulators are typically rated among the highest in the industry for reliability. This is a key benefit because simulators operate in high-duty cycles of up to 20 hours a day. Long-term customer relationships Because of our focus on quality of service and our ability to consistently meet or exceed our customers standards, we have had many long-term relationships with major airlines and ministries of defence around the world  some even spanning decades. Large and diversified fleet of FFSs We operate a fleet of more than 120 FFSs to meet the wide range of operational requirements of our customers. Our fleet includes FFSs for various types of aircraft from major manufacturers, including commercial jets, business jets and military helicopters. Leveraging synergies between our products and services Our broad array of flight training products allows us to tailor solutions to each customers specific requirements, which makes us unique. Our segments work closely together because the sale of training equipment and related services are often part of the same program. Customer support We maintain a strong focus on after-sales support, which is often critical in winning additional sales contracts. 11 MANAGEMENTS DISCUSSION AND ANALYSIS FOR THE FOURTH QUARTER AND YEAR ENDED MARCH 31, 2008 Global coverage We have operations in 20 countries on five continents and sell into many more countries. This broad geographic coverage allows us to respond quickly and cost effectively to customer needs and new business opportunities while respecting the regulations and customs of the local market. Training methodology We revolutionized the way aviation training is performed when we introduced our CAE Simfinity  based training solutions and courseware. We achieved wide distribution by installing the high-fidelity simulation software in our FFSs and leveraging this into training devices and solutions that are used throughout the training cycle. This effectively brings the virtual aircraft cockpit into the classroom at the earliest stages of ground school training, making it a more effective and efficient training experience overall. Because our CAE Simfinity  devices are part of a suite of fully integrated training solutions, customers can use these devices to perform any updates and upgrades. Capacity to control costs We continue to focus on becoming more efficient while lowering costs. Successfully controlling costs depends on our ability to obtain the data, equipment, consumables and other supplies that are required to carry out our operations at competitive prices. Our Global Strategic Sourcing group is focusing on improving long-term cost control and sourcing strategies with our major suppliers. It is sharing this knowledge globally across our business and implementing best practices in procurement. It is also analyzing costs to source supplies at the lowest cost over the life of a FFS, and this may lead to developing long-term alliances with some of our suppliers to ensure there is always an adequate supply of materials. Enlarging our relationships with original equipment manufacturers (OEMs) In fiscal 2005, we signed a 20-year agreement to become the Dassault authorized training provider for the Falcon 7X, the Falcon 900 EX, and the Falcon 2000 EX. To date, we successfully deployed the program in both our U.K. and North East Training Centres, as well as building two Falcon 7X FFSs and two Falcon 900/2s. As part of the program with Dassault, we are delivering full wet entitlement training on these platforms, in addition to servicing the aircraft operator in its continued pilot and maintenance training requirements. In fiscal 2008, we signed a 20-year agreement to become the Exclusive authorized training provider for the Bombardier Global Express aircraft, Global 5000 aircraft, Global Express XRS aircraft and Bombardier Challenger 300 aircraft. The agreement covers both pilot and maintenance training. Under the agreement, we will build and deploy all future simulators required to support aircraft delivered base in our training centres, as well as delivering full wet training.
